


Exhibit 10.2
GUARANTY AGREEMENT
This GUARANTY AGREEMENT (this “Guaranty”), dated as of September 28, 2012, is
made by certain Subsidiaries of the Borrower (as defined below) as identified on
the signature pages hereto and any Additional Guarantor (as defined below) who
may become a party to this Guaranty (such Material Subsidiaries and Additional
Guarantors, collectively, the “Guarantors”, and each, a “Guarantor”), in favor
of GOLDMAN SACHS BANK USA, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the Secured
Parties identified below.
WHEREAS, pursuant to the terms of the Second Lien Credit Agreement dated as of
September 28, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”) and the Administrative Agent, the Lenders
have agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, in consideration of the making of the Loans and other accommodations of
Lenders as set forth in the Credit Agreement, each Guarantor has agreed to
guarantee the obligations under the Loan Documents as set forth herein; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed in the Credit Agreement. The following terms when
used herein shall have the meanings set forth below:
“Additional Guarantor” means each Domestic Subsidiary of the Borrower and each
other Person who hereafter becomes a Guarantor pursuant to Section 14 hereof and
Section 6.13 of the Credit Agreement.
“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any




--------------------------------------------------------------------------------




Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.
“Guaranteed Obligations” has the meaning set forth in Section 2.
“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and
provided further that for purposes of determining the debt and liabilities of
any Guarantor in connection with the foregoing, all guarantees of such Guarantor
other than this Guaranty will be deemed to be enforceable and payable after this
Guaranty.
2.    Guaranty. Each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as a guaranty of payment and performance and not merely
as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of all Obligations, and any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Borrower to any Secured Party
arising under the Credit Agreement, any other Loan Document, (including all
renewals, extensions, amendments, restatements and other modifications thereof
and all costs, reasonable attorneys’ fees and expenses incurred by the
Administrative Agent or any other Secured Party in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Guarantor or the Borrower under any Debtor Relief Laws or otherwise, and
including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). The accounts or records maintained by the
Administrative Agent and each Secured Party shall be conclusive absent manifest
error of the amount of the Guaranteed Obligations. This Guaranty shall not be
affected by the genuineness, validity,




--------------------------------------------------------------------------------




regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection, lapse in perfection or extent of any
collateral therefor or any release of collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a legal or equitable defense to the obligations of each Guarantor
under this Guaranty, and such Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law;
provided, that such calculation shall be made taking into consideration the
contribution rights of such Guarantor hereunder and before taking into account
any liabilities under any guaranty by such Guarantor other than this Guaranty.
3.    No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding (other than Excluded
Taxes). If any such obligation (other than one arising with respect to Excluded
Taxes) is imposed upon each Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the applicable Secured Party, on the date
on which such amount is due and payable hereunder, such additional amount in
Dollars as shall be necessary to enable such Secured Party to receive the same
net amount which such Secured Party would have received on such due date had no
such obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to such Secured Party certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
such Guarantor hereunder. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.
4.    Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof, (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties in their sole discretion may determine and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, such
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.




--------------------------------------------------------------------------------




5.    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower other than indefeasible payment
and performance in full of the Guaranteed Obligations, (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower, (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder, (d) any right to require any Secured Party
to proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in any Secured Party’s power
whatsoever, (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party, (f) any defense relating to the failure
of the Secured Party to comply with applicable laws in connection with the sale
or other disposition of collateral for all or any part of the Guaranteed
Obligations and (g) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
6.    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
7.    Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Secured Party or facilities
provided by each Secured Party with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
(for the benefit of itself and the other Secured Parties) to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.
8.    Contribution. Subject to Sections 7 and 10, each Guarantor hereby agrees
with each other Guarantor that if any Guarantor shall make an Excess Payment,
such Guarantor shall have a right of contribution from each other Guarantor in
an amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid and
performed in full, and no Guarantor shall exercise any right or remedy under
this Section against any other Guarantor until such Guaranteed Obligations have
been indefeasibly paid and performed in full. Each Guarantor recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an




--------------------------------------------------------------------------------




asset in favor of the party entitled to such contribution. This Section shall
not be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.
9.    Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of each Secured Party or facilities provided by the each Secured
Party with respect to the Guaranteed Obligations are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower or
any Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Secured Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Secured Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
10.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of any Secured Party or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations; provided that the
Borrower may make ordinary course payments pursuant to the Borrower and its
Subsidiaries’ cash management system unless an Event of Default has occurred and
is continuing. If the Administrative Agent so requests when an Event of Default
has occurred and is continuing, any such obligation or indebtedness of the
Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Administrative Agent and the proceeds thereof, as
well as any other amounts received by such Guarantor in violation of this
Section, shall be paid over to the Administrative Agent on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.
11.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Borrower or any Guarantor under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Administrative Agent to the extent
permitted by law.
12.    Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that no Secured Party has a duty, and such
Guarantor is not relying on any Secured Party at any time, to disclose to such




--------------------------------------------------------------------------------




Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of any Secured Parties to disclose such information and any defense
relating to the failure to provide the same).
13.    Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained, (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable against
such Guarantor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law), (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected, except in each case any breach, default or consent that would not
reasonably be expected to have a Material Adverse Effect, (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any governmental authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect, except for (i) the filings, registrations and recordings
referred to in Section 5.20 of the Credit Agreement or otherwise required in
order to perfect, record or maintain the security interests granted under the
Security Documents and (ii) those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect and (e) set forth on
Schedule 1 is a complete and accurate list of each Guarantor, showing as of the
Closing Date its jurisdiction of its organization, the address of its principal
place of business and its U.S. taxpayer identification number.
14.    Additional Guarantors. Each Subsidiary of the Borrower that is required
to become a party to this Guaranty pursuant to Section 6.13 of the Credit
Agreement shall become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a supplement substantially in the
form of Exhibit A or such other form reasonably satisfactory to the
Administrative Agent.
15.    Amendments, Waivers and Consents. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 10.01 of the Credit
Agreement.
16.    Notices. All notices and communications hereunder or under any other Loan
Document shall be given to the addresses and otherwise made in accordance with
Section 10.02 of the Credit Agreement; provided that notices and communications
to the Guarantors shall be directed to the Guarantors, at the address of the
Borrower set forth in Section 10.02 of the Credit Agreement.
17.    Indemnification and Survival. Without limitation on any other obligations
of the Guarantor or remedies of the Administrative Agent or any other Secured
Party under this Guaranty, the Guarantor shall, to the fullest extent permitted
by law, indemnify, defend and save and hold harmless the Administrative Agent
and each other Secured Party from and against, and shall pay




--------------------------------------------------------------------------------




on demand, any and all reasonable and documented damages, losses, liabilities
and expenses (including reasonable attorneys’ fees and expenses) that may be
suffered or incurred by the Administrative Agent or any other Secured Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Borrower enforceable against
the Borrower in accordance with their terms. The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
18.    Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER
OF JURY TRIAL. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Guaranty and the parties hereto, the terms of Sections 10.08, 10.14 and 10.15 of
the Credit Agreement are incorporated herein by reference with each reference to
the Borrower being a reference to the Guarantors, mutatis mutandis, and the
parties hereto agree to such terms.
19.    Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
20.    Miscellaneous. No failure by any Secured Party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by any Guarantor or any other guarantor for the benefit of the
Secured Parties or any term or provision thereof.
21.    Intercreditor. Reference is made to the Intercreditor Agreement dated as
of September 28, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among the Borrower, Bank of
America N.A, as First Lien Collateral Agent (as defined therein), Goldman Sachs
Bank USA, as Second Lien Collateral Agent (as defined therein) and the other
persons from time to time party thereto. Notwithstanding anything herein to the
contrary, the guaranty granted to the Administrative Agent, for the benefit of
the Secured Parties, pursuant to this Guaranty and the exercise of any right or
remedy by the Administrative Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Guaranty, the provisions of the Intercreditor Agreement shall control.
[Signature Pages Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the
date first written above.


MEMC ELECTRONIC MATERIALS, INC., as
Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Executive Vice President and Chief Financial Officer
MEMC HOLDINGS CORPORATION, as
Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




MEMC INTERNATIONAL, INC., as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


MEMC PASADENA, INC., as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer







MEMC Electronic Materials, Inc.
Guaranty Agreement Signature Pages



--------------------------------------------------------------------------------




ENFLEX CORPORATION, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


NVT, LLC, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


SOLAICX, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


SUN EDISON LLC, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


SUNEDISON CANADA, LLC, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer







MEMC Electronic Materials, Inc.
Guaranty Agreement Signature Pages



--------------------------------------------------------------------------------




SUNEDISON INTERNATIONAL, LLC, as Guarantor
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


FOTOWATIO RENEWABLE VENTURES, INC.
By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer



MEMC Electronic Materials, Inc.
Guaranty Agreement Signature Pages



--------------------------------------------------------------------------------




Acknowledged and accepted:
GOLDMAN SACHS BANK USA,
as Administrative Agent
By: /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory



MEMC Electronic Materials, Inc.
Guaranty Agreement Signature Pages

